DETAILED ACTION
This corrected Notice of Allowability is being sent to reflect the update to the consideration of the IDS submitted 18 October 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2016 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 5, 6, 8-13, including, inter-alia, an electronic apparatus configured to be attached to an eyeglass frame comprising first and second wiring boards, each having a front surface and a rear surface opposite its front surface, the frame being disposed between the first rear surface of the first wiring board and the second board, with: a pulse wave sensor for detecting biological information and a temperature sensor for detecting bodily temperature mounted on the front surface of the first board, with the height of the pulse wave sensor from the surface being 
Basu teaches a similar eyeglass-based sensing system, as discussed in prior office actions, but does not set forth the particular configuration of relative locations of battery and antenna on the second wiring board as set forth above which in this particular configuration are stated to provide specific advantages based on these locations including reducing communication interference from the body, reducing temperature increase in the battery, and improving transmission by the antenna (see paragraphs [0077], [0083], and [0087] as filed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding Applicant’s lack of candor and good faith as required by 37 CFR 1.56 in not disclosing all information material to patentability during prosecution of the Application, the Examiner notes that the MPEP explicitly sets forth the duties of an Applicant in the situation identified in the Notice of Allowability. 

2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2017]
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

when they were known, in order to strengthen the patent and avoid the risks of an incorrect judgment on their part on materiality. Further, the question of whether the instant invention defined over all known art of record was not decided until almost 5 years after the application was filed, such that at the time of filing and at any point up to the mailing of the Notice of Allowance, Applicant’s duty was to make such a disclosure in order to ensure an efficient and accurate examination because “the applicant has the burden of presenting the examiner with a complete and accurate record” (emphasis added). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791